Title: To Alexander Hamilton from Aaron Ogden, 24 September 1799
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir,
            Elizabeth Town Sepr 24th. 1799
          
          I have returned this evening, from veiwing, in company with Mr Bray, as well, the situations mentioned in his letter to the Secretary of War, as also, some others in the neighbourhood of New Brunswick.
          But two of them combine the advantages of wood and water, the one, belonging to Miss Ellis, lies within two miles of New Brunswick and contains, as is said, about sixty acres of wood land, which upon an average might yeild from 20 to 25 cords per acre, this supply, in my apprehension, is insufficient, besides the growth is generally too small for hutting timber—the price is 80 dollars per acre for the fee-simple, if the wood land be taken alone, but if some twenty or thirty acres of cleared land for parade grounds, be also taken, the price of the whole, will be 66 2/3 dollars per acre. there is an adjoining peice of wood land which it is said, the owner would sell, at the same price, containing about 30 acres, but he lives in Philadelphia, and I have not as yet communicated with him—The water & other advantages here are very good, and not to be complained of—
          The other situation, belonging to Mr Ralph Philips, lies within 14 miles of New Brunswick on the Stage road from South Amboy to Philadelphia from which last place it is distant about 46 miles, it contains one hundred acres of wood land, which might yeild about 25 cords per acre, the growth of the wood is rather too small for the purpose of hutting—the Country around it, which presented itself to me, is very far from any appearance like plenty or abundance—the soil is poor, and it is very thinly and miserably inhabited—it is said, from by the owner, that the country beyond is much better—The water here is very sufficient—there is no stone for Chimnies on the ground, or in the neighbouring country, and the only expedient to remedy this, might be by a supply of bricks—The price is 26 2/3 dollars per acre for the fee-simple, which will be of very little worth when the wood is off, from the lands—The owner will engage to let the public have 50 acres of the same kind of land for fuel for another winter, for the same price, should it be wanting.
          The situation of at Green Brook, in my Judgment, is beyond all question, entitled to the preference, and I think I may safely say, that none can be found in New-Jersey more pleasant, more salubrious, affording a fuller or more excellent supply of wood and water, having a soil more dry and suitable for troops or in a country, more abounding with all they may stand in need of.
          The enclosed certificate from two men of the first respectability for Judgment and Candor, the one a judge, and the other, late a member of our Legislature, will prove, that I underated the amount of wood in my last letter to you, and that the wood land will yeild 2700 cords of wood which at the price of 2250 dollars, will render this site at Green Brook, cheaper than the others in New Jersey, and considerably less expensive than the fuelling alone at Carlisle, at what is called Barrack allowance
          I have the honor to be with the most perfect respect your mo. ob. sert
          
            Aaron Ogden
          
        